Exhibit 10.1

 

UTSTARCOM, INC.

1997 STOCK PLAN

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

 

Unless otherwise defined herein, the terms defined in the 1997 Stock Plan will
have the same defined meanings in this Notice of Grant of Stock Purchase Right
(the “Notice of Grant”).

 

Name:

 

Address:

 

You have been granted the right to purchase Common Stock of the Company, subject
to the Company’s Reacquisition Right (as described in the attached Restricted
Stock Agreement), as follows:

 

Grant Number

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Date of Grant

 

 

 

 

 

Price Per Share

$0.00125

 

 

 

 

Total Number of Shares Subject

 

 

to Stock Purchase Right

 

 

 

 

 

Expiration Date:

 

 

 

YOU MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR THE STOCK PURCHASE
RIGHT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Stock Purchase Right is granted under and
governed by the terms and conditions of the 1997 Stock Plan and the Restricted
Stock Agreement, attached hereto as Exhibit A-1, both of which are made a part
of this document.  You further agree to execute the attached Restricted Stock
Agreement as a condition to purchasing any Shares under this Stock Purchase
Right.

 

PURCHASER

 

UTSTARCOM, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

UTSTARCOM, INC.

 

1997 STOCK PLAN

 

RESTRICTED STOCK AGREEMENT

 

Unless otherwise defined herein, the terms defined in the 1997 Stock Plan (the
“Plan”) will have the same defined meanings in this Restricted Stock Agreement.

 

WHEREAS, the individual named in the Notice of Grant, (the “Purchaser”) is a
Service Provider, and the Purchaser’s continued participation in the affairs of
the Company is considered by the Company to be important for the Company’s
continued growth; and

 

WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to continue to
participate in the affairs of the Company, the Administrator has granted to the
Purchaser a Stock Purchase Right subject to the terms and conditions of the Plan
and the Notice of Grant, which are incorporated herein by reference, and
pursuant to this Restricted Stock Agreement (the “Agreement”).

 

NOW THEREFORE, the parties agree as follows:

 

1.                                       Sale of Stock.  The Company hereby
agrees to sell to the Purchaser and the Purchaser hereby agrees to purchase the
number of shares of the Company’s Common Stock (the “Restricted Stock”), at the
per Share purchase price and as otherwise described in the Notice of Grant.

 

2.                                       Payment of Purchase Price.  The
purchase price for the Restricted Stock, if any, may be paid by delivery to the
Company at the time of execution of this Agreement of cash, a check, or some
combination thereof, together with any applicable withholding taxes.

 

3.                                       Reacquisition Right.  In the event the
Purchaser ceases to be a Service Provider for any or no reason (including death
or Disability) before all of the Shares of Restricted Stock are released from
the Company’s Reacquisition Right (see Section 4), all Unreleased Shares (as
defined in Section 4) will thereupon be forfeited and automatically transferred
to and reacquired by the Company at no cost to the Company (the “Reacquisition
Right”).  The Purchaser will not be entitled to a refund of the price paid for
any Shares of Restricted Stock returned to the Company pursuant to this
Section 3.  Upon such termination, the Company will become the legal and
beneficial owner of the Shares of Restricted Stock being forfeited and
reacquired by the Company and all rights and interests therein or relating
thereto, and the Company will have the right to retain and transfer to its own
name the number of Shares of Restricted Stock being reacquired by the Company.

 

4.                                       Release of Shares From Reacquisition
Right.

 

(a)                                  Vesting Schedule.  25% of the Shares will
vest after each successive one-year anniversary following the Vesting
Commencement Date, such that 100% of the Shares will be fully vested on the
four-year anniversary of the Vesting Commencement Date, provided that the
Purchaser continues to be a Service Provider through each such date.

 

--------------------------------------------------------------------------------


 

(b)                                 Any of the Shares that have not yet been
released from the Reacquisition Right are referred to herein as “Unreleased
Shares.”

 

5.                                       Restriction on Transfer.  Except for
the escrow described in Section 6 or the transfer of the Shares to the Company
contemplated by this Agreement, none of the Shares or any beneficial interest
therein will be transferred, encumbered or otherwise disposed of in any way
until such Shares are released from the Company’s Reacquisition Right in
accordance with the provisions of this Agreement.  Any distribution or delivery
to be made to the Purchaser under this Agreement will, if the Purchaser is then
deceased, be made to the Purchaser’s designated beneficiary, or if no
beneficiary survives the Purchaser, to the administrator or executor of the
Purchaser’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

6.                                       Escrow of Shares.

 

(a)                                  All Shares of Restricted Stock will, upon
execution of this Agreement, be delivered and deposited with an escrow holder
designated by the Company (the “Escrow Holder”).  The Shares of Restricted Stock
and stock assignment will be held by the Escrow Holder until such time as the
Company’s Reacquisition Right expires or the date the Purchaser ceases to be a
Service Provider.

 

(b)                                 The Escrow Holder will not be liable for any
act it may do or omit to do with respect to holding the Unreleased Shares in
escrow while acting in good faith and in the exercise of its judgment.

 

(c)                                  Upon the Purchaser’s termination as a
Service Provider for any reason, the Escrow Holder, upon receipt of written
notice of such termination, will take all steps necessary to accomplish the
transfer of the Unreleased Shares to the Company.  The Purchaser hereby appoints
the Escrow Holder with full power of substitution, as the Purchaser’s true and
lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of the Purchaser to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such Unreleased Shares to
the Company upon such termination.

 

(d)                                 When a portion of the Shares has been
released from the Reacquisition Right, upon request, the Escrow Holder will take
all steps necessary to accomplish the transfer of the Unreleased Shares to the
Purchaser.

 

(e)                                  Subject to the terms hereof, the Purchaser
will have all the rights of a shareholder with respect to the Shares while they
are held in escrow, including without limitation, the right to vote the Shares
and to receive any cash dividends declared thereon.

 

(f)                                    In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Company affecting the Common Stock, the Shares of Restricted
Stock will be increased, reduced or otherwise changed, and by virtue of any such
change the Purchaser will in his capacity as owner of Unreleased Shares that
have been awarded to him be entitled to new or additional or different shares of
stock, cash or securities (other than rights or warrants to purchase
securities); such new or additional or different shares, cash or securities will
thereupon be considered to be Unreleased Shares and will be subject to all of
the conditions and restrictions which were

 

2

--------------------------------------------------------------------------------


 

applicable to the Unreleased Shares pursuant to this Agreement.  If the
Purchaser receives rights or warrants with respect to any Unreleased Shares,
such rights or warrants may be held or exercised by the Purchaser, provided that
until such exercise any such rights or warrants and after such exercise any
shares or other securities acquired by the exercise of such rights or warrants
will be considered to be Unreleased Shares and will be subject to all of the
conditions and restrictions which were applicable to the Unreleased Shares
pursuant to this Agreement.  The Administrator in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

 

(g)                                 The Company may instruct the transfer agent
for its Common Stock to place a legend on the certificates representing the
Restricted Stock or otherwise note its records as to the restrictions on
transfer set forth in this Agreement.

 

7.                                       Withholding of Taxes.  Notwithstanding
any contrary provision of this Agreement, no certificate representing the Shares
of Restricted Stock may be released from the escrow established pursuant to
Section 6, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy such tax withholding obligation, in whole
or in part by one or more of the following (without limitation): (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld.

 

8.                                       General Provisions.

 

(a)                                  This Agreement will be governed by the
internal substantive laws, but not the choice of law rules of California.  This
Agreement, subject to the terms and conditions of the Plan and the Notice of
Grant, represents the entire agreement between the parties with respect to the
purchase of the Shares by the Purchaser.  Subject to Section 14(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
will prevail.  Unless otherwise defined herein, the terms defined in the Plan
will have the same defined meanings in this Agreement.

 

(b)                                 Any notice, demand or request required or
permitted to be given by either the Company or the Purchaser pursuant to the
terms of this Agreement will be in writing and will be deemed given when
delivered personally or deposited in the U.S. mail, First Class with postage
prepaid, and addressed to the parties at the addresses of the parties set forth
at the end of this Agreement or such other address as a party may request by
notifying the other in writing.

 

Any notice to the Escrow Holder will be sent to the Company’s address with a
copy to the other party hereto.

 

(c)                                  The rights of the Company under this
Agreement will be transferable to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.  The rights and obligations
of the

 

3

--------------------------------------------------------------------------------


 

Purchaser under this Agreement may only be assigned with the prior written
consent of the Company.

 

(d)                                 Either party’s failure to enforce any
provision of this Agreement will not in any way be construed as a waiver of any
such provision, nor prevent that party from thereafter enforcing any other
provision of this Agreement.  The rights granted both parties hereunder are
cumulative and will not constitute a waiver of either party’s right to assert
any other legal remedy available to it.

 

(e)                                  The Purchaser agrees upon request to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of this Agreement.

 

(f)                                    Purchaser acknowledges and agrees that
the vesting of Shares of Restricted Stock pursuant to Section 4 hereof is earned
only by continuing as a Service Provider at the will of the Company (and not
through the act of being hired or purchasing Shares hereunder).  Purchaser
further acknowledges and agrees that this Agreement, the transactions
contemplated hereunder and the vesting schedule set forth herein do not
constitute an express or implied promise of continued engagement as a Service
Provider for the vesting period, for any period, or at all, and will not
interfere with the Purchaser’s right or the Company’s right to terminate the
Purchaser’s relationship as a Service Provider at any time, with or without
cause.

 

By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof.  Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement.  Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement.  Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

 

 

PURCHASER:

 

UTSTARCOM, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

Date:                             , 200[    ]

 

Date:                             , 200[    ]

 

4

--------------------------------------------------------------------------------